DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-6 and 8 in the reply filed on 7/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, II there being no allowable generic or linking claim. Election was made without traverse.
An OA on the merits of claims 1-6, 8 as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the claim directed to a mounting component as define in the preamble, therefore it is suggested rewritten of the preamble as:
--" A mounting apparatus for mounting a component comprising: 
 a mounting head includes a bottom surface configured to place a film between the electronic component and the bottom surface of the mounting head and mount the electronic component” --.   For clarity of the claims.
The phrase:” the tension detecting part detects the tension of the film based on an amount of deformation of the elastic member” (see claim 1, lines 15-16) in unclear and confusing since “an amount of deformation of the elastic member” is unknown.  A statement of:” wherein an amount of deformation of the elastic member is . . .  “should be further define” prior to lines 15-16. 
“a film winding mechanism, rotating” (claim 1, line 4) should be changed to :--” a film winding mechanism comprises a winding reel and a dispensing  reel , said film winding mechanism configured to rotate the winding reel to wind in a film spanning from the dispensing reel to the winding reel, and executing the winding  of the film spanning  so that the spanning film is  configured to dispose on the bottom surface of the mounting head each time when an electronic component is mounted”--.
“, detecting” (claim 1, line 8) should be changed to: -- “configured to detect”--. To reflect the functions that associated with the structure prior to detecting.
“, rotating” (claim 1, line 10) should be changed to: -- “configured to rotate”--.
The alternative form: directly or indirectly “(clam 2, lines 3, 5,  similar to this occurrence in claim 4, line 2, should be updated to: --” directly” --, for clarity of the claim. 
“another end”(claim 2, line 8-9) should be changed to:--"other end”--.
“to follow the motor arm” is unclear the use of:--“ extends in a direction corresponding to the motor arm”--,  for clarity of the claim (see para. 0045 for the details as suggested above).
Claim 3 (entirely) directed to operation and condition which does not seem to further limit the claimed apparatus. 
" wherein a pair of detecting arms are directly or indirectly connected with a first arm that is one of the motor arm and the reel arm, extend toward a second arm that is the other, and are configured to cross at least one of the second arm and a detected object connected with the second arm,”(claim 4, about lines 1-4) should be updated to:--“ further comprises a pair of detecting arms are directly connected with a first arm of one of the motor arm and the reel arm, which extend toward a second arm as other one of the motor arm and the reel arm, and said the  pair of detecting arms are configured to cross at least one of the second arm and a detected object connected with the second arm,
 “and the tension detecting part detects” (claim 4, line 11) should be updated to:-- and the tension detecting part configured to detect”--. 
Claims 5-6 directed to the operation and condition, and appears that no structural limitations existed in above claims.
" wherein a pair of detecting arms are directly or indirectly connected with a first arm that is one of the motor arm and the reel arm, extend toward a second arm that is the other, and are configured to cross at least one of the second arm and a detected object connected with the second arm,”(claim 8,  about lines 1-4) should be updated to:--“ further comprises a pair of detecting arms are directly connected with a first arm of one of the motor arm and the reel arm, which extend toward a second arm as other one of the motor arm and the reel arm, and said the  pair of detecting arms are configured to cross at least one of the second arm and a detected object connected with the second arm,
 “and the tension detecting part detects” (claim 8, line 10) should be updated to:-- “and the tension detecting part configured to detect”--. 
	Further,  the phrase :” the tension detecting part detects the tension as excessively small in a case where the first sensor detects at least one of the second arm and the detected object, and detects the tension as excessively large in a case where the first sensor does not detect the second arm and the detected object and the second sensor does not detect the second arm and the detected object” (claim 8, lines 10-14) directed to functional limitation which does not further limit the claimed apparatus. 
 
Claims 1-6, 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection between the structure elements listed in the body of the claim in order to obtain the working apparatus claim 1 listed a number of structure parts but there is no connection between the parts.
Claims 2-6, 8 also remain rejected by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shoji et al (JP2017123423) or in an alternative is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji et al.
Shoji et al discloses the claimed mounting apparatus, configured to place a film between an electronic component and a bottom surface of a mounting head and mount the electronic component, the mounting apparatus comprising: 
a film winding mechanism (2, 2R), rotating a winding reel to wind in a film spanning from a dispensing reel 2 to the winding reel 2R, and executing the winding so that a new film is disposed on a bottom surface of the mounting head each time when an electronic component is mounted (see Fig. 1 as marked up below);

    PNG
    media_image1.png
    348
    484
    media_image1.png
    Greyscale

a tension detecting part, detecting a tension of the film after the film is wound by the film winding mechanism (see Fig. 1 as marked up above); and
a control part 11-13, rotating the winding reel by a winding motor to adjust the tension based on the tension detected by the tension detecting part (see Fig. 2 for the control diagram), 
wherein the film winding mechanism (2, 2R) comprises an elastic member 21 disposed between a rotation shaft of the winding motor and the winding reel, so that the winding reel follows rotation of the rotation shaft of the winding motor (see Figs. 1, 3, where 21 as broadly as readable as the elastic member; and 
the tension detecting part detects the tension of the film based on an amount of deformation of the elastic member (see Marked up Fig. 1 above).

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt